Citation Nr: 0528058	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  02-15 116A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel




INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDINGS OF FACT

1.  The veteran has level II hearing in each ear on VA 
audiological examination in February 2001.

2.  The veteran has level III hearing in each ear on VA 
audiological examination in August 2003.

3.  The veteran has level III hearing in the right ear and 
level I hearing in the left ear on VA audiological 
examination in March 2005.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for 
bilateral hearing loss have not been met. 38 U.S.C.A. §§ 
1155, 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
4.85, 4.86, Diagnostic Code 6100 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION
Preliminary Matter: Duties to Notify & to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act (VCAA). This law eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of the VA with respect to the duties to notify 
and to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his/her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 38 
U.S.C.A. 
§§ 5102 and 5103 (West 2002).  In this regard, VA will inform 
the appellant of which information and evidence, if any, that 
he/she is to provide and which information and evidence, if 
any, VA will attempt to obtain on his/her behalf.  VA will 
also request that the appellant provide any evidence in 
his/her possession that pertains to the claim. Second, the VA 
has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  See 38 U.S.C.A. § 
5103A.

The Board notes that VA letters issued in September 2001 and 
October 2003 apprised the appellant of the information and 
evidence necessary to substantiate his claim, which 
information and evidence, if any, that he is to provide, and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  He was also requested to provide any 
evidence in his possession that pertains to the claim.  As 
such, the Board finds that the letter satisfied VA's duty to 
notify the veteran, as required by Quartuccio v. Principi, 16 
Vet. App. 183 (2002), 38 U.S.C.A. § 5103, and 38 C.F.R. § 
3.159 (2005).

It is also noted that a recent case of the United States 
Court of Appeals for Veterans Claims (Court) held that 
compliance with 38 U.S.C.A. § 5103 required that the VCAA 
notice requirement be accomplished prior to an initial 
unfavorable determination by the agency of original 
jurisdiction. See Pelegrini v. Principi, 18 Vet. App.112 
(2004) (Pelegrini II).

Nevertheless, the Court in Pelegrini II noted that such 
requirement did not render a rating decision promulgated 
prior to providing the veteran full VCAA notice void ab 
initio, which in turn would nullify the notice of 
disagreement and substantive appeal filed by the veteran.  In 
other words, Pelegrini II specifically noted that there was 
no requirement that the entire rating process be reinitiated 
from the very beginning. Rather, the claimant should be 
provided VCAA notice and an appropriate amount of time to 
respond and proper subsequent VA process.

Because the VCAA notice in this case was not provided to the 
veteran prior to the initial adjudication of the claim, the 
timing of the notice does not comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  While the Court did not specify how the Secretary can 
properly cure a defect in the timing of the notice, it did 
leave open the possibility that a notice error of this kind 
may be non-prejudicial to a claimant.  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision. As 
provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate decision 
and becomes the single and sole decision of the Secretary in 
the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  Further, a claimant is not compelled under 38 
U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error. 
While the letters provided to the veteran in September 2001 
and October 2003 were not given prior to the first AOJ 
adjudication of the veteran's claim, the notice was provided 
by the AOJ prior to the final transfer and certification of 
the case to the Board, and the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).  The appellant has been provided with 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notice.  Therefore, 
notwithstanding Pelegrini II, to decide the appeal would not 
be prejudicial error to him.

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 
3.159(b) must: (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  This new "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004. As discussed above, the 
Board has found that the appellant was provided every 
opportunity to identify and submit evidence in support of his 
claim.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any deficiency as to the timing of VCAA 
notice to the appellant is harmless error.

With regard to the duty to assist, the record contains a lay 
statement submitted on the veteran's behalf, the veteran's 
private treatment records and VA examination reports.  The 
Board has carefully reviewed the veteran's statements and 
concludes that he has not identified further evidence not 
already of record. The Board has also perused the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained. There is 
no indication in the file that there are additional relevant 
records that have not yet been obtained.

Factual Background

Historically, the RO established service connection for the 
veteran's bilateral hearing loss in November 1992 and 
assigned a noncompensable evaluation.

The veteran filed a claim for an increased evaluation for the 
bilateral hearing loss in August 2000.

In February 2001, the veteran underwent a VA audiological 
examination.  He reported difficulty hearing speech. The 
audiometric test showed right ear pure tone thresholds of 25, 
30, 55, 90, and 90 decibels at 500, 1000, 2000, 3000, and 
4000 hertz, respectively. The average pure tone threshold was 
66 decibels. Left ear pure tone thresholds were 40, 35, 50, 
65, and 85 decibels at the same tested frequencies, 
respectively. The average pure tone threshold was 59 
decibels. The speech recognition score for each ear was 100 
percent. The diagnosis was bilateral mild to severe sloping 
high frequency sensorineural loss with good word recognition 
scores.

An undated audiological evaluation was received from Audibel 
Hearing Aid Center.    Although the examination provided 
puretone audiometry testing graphs, no numerical designations 
were provided for the individual ears. Consequently, the pure 
tone thresholds for the left and right ears are unclear, and 
this examination report is not adequate for rating purposes.

A letter dated in October 2001 was received from the 
veteran's wife.  She reported that over the years, the 
veteran's hearing has decreased markedly and that he has to 
constantly asks others to repeat what they are saying.    

VA outpatient medical records dated from June 1998 to 
September 2003 did not show treatment for bilateral hearing 
loss.

In August 2003, the veteran underwent a VA audiological 
examination.  He reported difficulty hearing background noise 
and speech. The audiometric test showed right ear pure tone 
thresholds of 20, 30, 40, 80, and 100 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold was 62.5 decibels. Left ear pure tone 
thresholds were 25, 30, 40, 70, and 95 decibels at the same 
tested frequencies, respectively. The average pure tone 
threshold was 58.75 decibels. The speech recognition score 
for each ear was 85 percent.  The diagnosis was bilateral 
moderately severe sensorineural hearing loss.

In March 2005, the veteran underwent a VA audiological 
examination.  The audiometric test showed right ear pure tone 
thresholds of 15, 20, 45, 85, and 100 decibels at 500, 1000, 
2000, 3000, and 4000 hertz, respectively.  The average pure 
tone threshold was 63 decibels.  Left ear pure tone 
thresholds were 10, 15, 35, 60, and 95 decibels at the same 
tested frequencies, respectively. The average pure tone 
threshold was 51 decibels. The speech recognition score for 
the right ear was 88 percent and for the left ear was 96 
percent.  The diagnosis was moderately severe sensorineural 
hearing loss of the right ear and moderate sensorineural 
hearing loss of the left ear.  The examiner commented that 
the veteran's hearing levels had not changed significantly 
since the last examination.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2005).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4 (2005).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2005).  Any reasonable doubt regarding the 
degree of disability is resolved in favor of the veteran.  38 
C.F.R. 
§ 4.3 (2005).

The determination of whether an increased evaluation is 
warranted is to be based on review of the entire evidence of 
record and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  These 
regulations include, but are not limited to, 38 C.F.R. § 4.1, 
which requires that each disability be viewed in relation to 
its history.

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that compensation for service-connected injury is 
limited to those claims which show present disability and 
held: "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The assignment of disability ratings for service-connected 
hearing impairment is derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered. Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

An examination for hearing impairment must be conducted by a 
state-licensed audiologist and must include a controlled 
speech discrimination test (Maryland CNC) and a puretone 
audiometry test.  Examinations are to be conducted without 
the use of hearing aids.  To evaluate the degree of 
disability from defective hearing, the rating schedule 
establishes 11 auditory acuity levels from level I for 
essentially normal acuity through level XI for profound 
deafness.  These are assigned based on a combination of the 
percent of speech discrimination and the puretone threshold 
average, as contained in a series of tables within the 
regulations. The puretone threshold average is the sum of the 
puretone thresholds at 1000, 2000, 3000, and 4000 Hertz, 
divided by four. 38 C.F.R. § 4.85 (2005).

The Board must also consider the guidance provided in the 
pertinent regulations for cases which involve exceptional 
patterns of hearing impairment.  38 C.F.R. § 4.85, Table VI, 
Table VIa, Table VII and § 4.86 (2005).  

Under 38 C.F.R. § 4.86(a), when the puretone threshold at 
each of the four specified frequencies (1000, 2000, 3000, and 
4000 Hertz) is 55 decibels or higher, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIa of 38 C.F.R. § 
4.85, whichever results in the higher numeral.  Each ear will 
be evaluated separately.  38 C.F.R. § 4.86(a).  Also, when 
the puretone threshold is 30 decibels or less at 1000 Hertz 
and 70 decibels or more at 2000 Hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment from either Table VI or Table VIA, whichever 
results in the higher numeral.  That numeral is then elevated 
to the next higher Roman numeral.  Again, each ear will be 
evaluated separately. 38 C.F.R. § 4.86(b).

The results of the audiometric tests conducted by the VA in 
February 2001, August 2003 and March 2005 fail to demonstrate 
that a compensable evaluation is warranted for the veteran's 
service-connected bilateral hearing loss.

The veteran's February 2001 VA audiological evaluation 
revealed an average puretone threshold hearing level of 66 dB 
for the right ear, with a speech discrimination score of 100 
percent. An average puretone threshold hearing level of 59 dB 
with a speech discrimination score of 100 percent was 
reported for the left ear. Application of these scores to 
table VI in the rating schedule results in a designation of 
"II" for the right ear and a designation of "II" for the left 
ear.  When applied to table VII, this results in a 
noncompensable (0 percent) evaluation under Diagnostic Code 
(DC) 6100.

The veteran's August 2003 VA audiological evaluation revealed 
an average puretone threshold hearing level of 62.5 dB for 
the right ear, with a speech discrimination score of 85 
percent. An average puretone threshold hearing level of 58.75 
dB with a speech discrimination score of 85 percent was 
reported for the left ear. Application of these scores to 
table VI results in a designation of "III" for the right ear 
and a designation of "III" for the left ear.  When applied to 
Table VII, this results in a noncompensable (0 percent) 
evaluation under DC 6100.

The veteran's March 2005 VA audiological evaluation revealed 
an average puretone threshold hearing level of 63 dB for the 
right ear, with a speech discrimination score of 88 percent. 
An average puretone threshold hearing level of 51 dB with a 
speech discrimination score of 96 percent was reported for 
the left ear. Application of these scores to table VI results 
in a designation of "III" for the right ear and a designation 
of "I" for the left ear.  When applied to Table VII, this 
results in a noncompensable (0 percent) evaluation under DC 
6100.

The Board has also considered section 4.86(a). However, given 
that the evidence does not reflect puretone thresholds of 55 
dB or more at 1000, 2000, 3000, and 4000 Hertz, consideration 
of Table VIa is not warranted. Consideration of section 
4.86(b) is also not warranted, given that the evidence does 
not reflect a simultaneous puretone threshold of 30 dB or 
less at 1000 Hertz and a puretone threshold of 70 dB or more 
at 2000 Hertz.

As indicated above, ratings for hearing loss are determined 
by a "mechanical" application of the ratings schedule to 
audiometric findings.  Lendenmann, 3 Vet. App. at 345.  
Application of the ratings schedule to the above audiometric 
findings, therefore, does not warrant the assignment of a 
compensable rating.

As the preponderance of the evidence is against the veteran's 
claim for an increased rating, the doctrine of reasonable 
doubt is not for application.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Extra-schedular ratings may be assigned where the schedular 
criteria are inadequate and there are exceptional factors 
such as the need for frequent hospitalization or marked 
interference with employment.  38 C.F.R. § 3.321(a) (2003).  
There is no showing that the veteran's service-connected 
bilateral hearing loss presents such an exceptional or 
unusual disability picture so as to warrant the assignment of 
a higher evaluation on an extra-schedular basis.  In this 
regard, the veteran has not been hospitalized for this 
disability during the appeal period.  In the absence of 
evidence of the need for frequent hospitalization or marked 
interference with employment, referral of the case for 
consideration of an extraschedular rating is not in order.  
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a compensable rating for bilateral hearing 
loss is denied.



	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


